Case 3:17-cv-00601-MHL Document 203 Filed 07/14/20 Page 1 of 2 PagelD# 3156

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et ai.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

ORDER

This matter comes before the Court sua sponte. The Court has authorized pro se
Defendant Jason Goodman to bring an Apple MacBook Pro 16" and Apple iPhone to the July 15,
2020 Show Cause Hearing should Goodman require those devices to present evidence to the
Court. The Court reminds Goodman, consistent with Local Civil Rule 83.3 for the Eastern
District of Virginia and General Order 2020-11, that

[t]he taking of photographs and operation of tape recorders in a courtroom or its

environs, and radio or television broadcasting from a courtroom or its environs

during the progress of or in connection with judicial proceedings, including

proceedings before a magistrate judge or bankruptcy judge, whether or not Court is

actually in session, is prohibited.
E.D. Va. Loc. Civ. R. 83.3. Under no circumstances shall Goodman record, tape, or otherwise
create a secondary record of the Show Cause Hearing. Goodman SHALL only power on or use
his electronic devices after requesting, and receiving, express permission from the Court. The
Court does not anticipate authorizing any electronic presentation of evidence at this time.

Consistent with this Court’s July 2, 2020 Memorandum Opinion and Order, and due to
the unique nature of this case, both Goodman and Counsel for Plaintiffs remain responsible for

providing “(1) two paper copies of all evidence that has been disclosed (with verification as

to how and when it was disclosed) since the Initial Pretrial Conference on July 31, 2019;
Case 3:17-cv-00601-MHL Document 203 Filed 07/14/20 Page 2 of 2 PagelD# 3157

(2) two paper copies of all requests for evidence (with verification as to how and when it
was requested), including but not limited to emails, interrogatories, or Rule 26 disclosures.”
(July 2, 2020 Mem. Op. 17, ECF No. 196.) The Court reminds all Parties that “[a]ny
verification shall be presented under penalty of perjury.” (/d.)

It is SO ORDERED.

 

Date: 7/!4/20
Richmond, Virginia
